TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00076-CR



                                Candelario Cerda, Jr., Appellant

                                                 v.

                                    The State of Texas, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. CR-10-0912, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                                              ORDER
PER CURIAM


               Appellant Candelario Cerda, Jr. filed his notice of appeal on January 21, 2014. Cerda

requested and received 120 days of extension of time to file his brief, but he has exceeded that time

and the brief has not been filed.

               On December 5, 2014, Cerda’s retained counsel, Daniel H. Wannamaker, filed

another motion for extension of time requesting an additional 60 days to file appellant’s brief. We

grant the motion in part and order Daniel H. Wannamaker to file appellant’s brief on or before

January 20, 2015. If the brief is not filed by that date, counsel may be required to show cause why

he should not be held in contempt of court.

               It is ordered on December 12, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin

Do Not Publish